> Exhibit 10.1
> 
> 
> AGREEMENT
> 
> 
>       THIS AGREEMENT (this “Agreement”), dated as of December 5, 2010, is by
> and between Pfizer Inc., a Delaware corporation (the “Company”), and Jeffrey
> B. Kindler (the “Executive”).
> 
>      WHEREAS, Executive is currently employed as Chairman of the Board of
> Directors of the Company (the “Board”) and Chief Executive Officer of the
> Company;
> 
>      WHEREAS, the Company and Executive desire that Executive’s employment
> with the Company terminates, and that Executive resign from his position as
> Chairman of the Board, Chief Executive Officer and all other positions with
> the Company, its subsidiaries and affiliates on the date hereof (the
> “Termination Date”); and
> 
>      WHEREAS, the Company and Executive desire to set forth their respective
> rights and obligations in respect of Executive’s departure from the Company.
> 
>      NOW, THEREFORE, in consideration of the covenants and conditions set
> forth herein and for other good and valuable consideration, the receipt and
> adequacy of which are hereby acknowledged, the parties, intending to be
> legally bound, agree as follows:
> 
> 
>      1.     Resignation from Current Positions.  Executive and the Company
> hereby agree that Executive’s employment with the Company shall terminate, and
> Executive shall resign from his positions as Chairman of the Board, a member
> of the Board, Chief Executive Officer of the Company and from any and all
> other positions with the Company and its subsidiaries and other affiliated
> entities held by Executive, all on the date hereof.  Upon signing this
> Agreement, Executive shall execute and deliver to the Company a letter of
> resignation in the form of Exhibit A hereto.
> 
>      2.     Compensation and Benefits.  In consideration of the agreements of
> Executive herein and in full satisfaction of any benefits payable under the
> Company’s Executive Severance Plan (the “Severance Plan”), Executive is
> entitled to the compensation and benefits set forth in this Section 2.
> 
>      a.     Cash Severance.  On the first day of the seventh month following
> the Termination Date, the Company shall pay to Executive $4,510,500, as a lump
> sum severance amount.
> 
>      b.     Performance Share Awards.  Executive’s Performance Shares shall be
> treated as if Executive remained employed through February 26, 2011. Executive
> shall be eligible to receive awards, prorated for service, with respect to
> Executive’s outstanding Performance Share Awards in accordance with, but
> subject to, the terms and conditions specified in the original award letter,
> Points of Interest and other applicable plan documents (including, without
> limitation, the restrictions on engaging in activities in competition with, or
> inimical, contrary or harmful to the interests of, the Company specified
> therein).  The amount, if any, of such awards shall be determined by the
> Compensation Committee in its sole discretion upon completion of the
> applicable performance periods; provided, that the Compensation Committee
> shall exercise such discretion as to Executive no less favorably than such
> discretion is exercised with respect to the then-current CEO of the Company.
> 
>      c.     Medical and Life Insurance Benefits.  Executive will be entitled
> to the continuation of his medical and life insurance coverage for twelve (12)
> months following the Termination Date at active employee rates in accordance
> with the terms set forth in the Severance Plan.
> 
>      d.     Retirement Plans.  Executive’s termination of employment shall be
> treated as an “early retirement” (age 55 and 10 years of service) for purposes
> of calculating the applicable discount rate under the Company’s Supplemental
> Retirement Plan.
> 
>      e.     2010 Bonus.  Executive will be paid a lump sum cash payment of
> $3,252,500 with respect to his 2010 annual bonus.  Such amount shall be paid
> at such time as bonuses are paid to active senior executives of the Company
> generally but in no event later than March 15, 2011.
> 
>      f.     Short Term Shift Award.  Executive will be paid a lump sum cash
> amount in full settlement of his 2010 Short Term Incentive Shift Award equal
> to $1,800,000 and shall forfeit any other benefit with respect thereto.
> 
>      g.     Equity Awards.  Executive’s Restricted Stock Units and Total
> Shareholder Return Units/Stock Appreciation Rights shall be treated as if
> Executive remained employed through February 26, 2011 and Executive’s
> termination shall be treated as if it were an “early retirement” (age 55 and
> 10 years of service) for purposes of the award agreements governing his Total
> Shareholder Return Units/Stock Appreciation Rights.  Executive’s outstanding
> Restricted Stock Units and Total Shareholder Return Units/Stock Appreciation
> Rights will otherwise be treated consistent with the terms and conditions of
> such awards, and such awards will remain subject to the terms and conditions
> specified in the original award letters, Points of Interest and other
> applicable plan documents (including, without limitation, the restrictions on
> engaging in activities in competition with, or inimical, contrary or harmful
> to the interests of, the Company specified therein).
> 
>      h.     Other Benefits.  Executive will be entitled to any right he may
> have to vested and accrued benefits, including, but not limited to, all
> previously vested deferred compensation shares of Company stock, under any
> applicable benefit plan, program, agreement or award of the Company from which
> he is not excluded from participating by this Agreement or by the terms of any
> such plan, program, agreement or award.
> 
>      i.     Effectiveness of Payments.  No payments shall be made under this
> Section 2 until the release in Section 3 hereof (the “Release”) becomes
> effective and non-revocable pursuant to Section 17 hereof.
> 
>      3.    Mutual Release.
> 
>      a.    Executive Release.  Except as specifically provided in the
> following paragraph, and in consideration of the benefits provided under
> Section 2 of this Agreement, which provides for payments and benefits in
> addition to payments and benefits to which Executive would otherwise be
> entitled, Executive, on behalf of Executive and Executive’s heirs, executors
> and assigns, hereby releases and forever discharges the Company, its past and
> present stockholders, its past and present divisions, subsidiaries, affiliates
> and related entities, its successors and assigns and all past and present
> directors, officers, employees, agents, heirs, executors and administrators
> and their heirs and assigns, and any and all employee retirement, health and
> welfare and other benefit plans, programs and arrangements of the Company,
> including current and former trustees and administrators of all such employee
> benefit plans, programs and arrangements (collectively, the “Releasees”), from
> all actions, causes of action in law or in equity, administrative proceedings,
> suits, claims, debts, liens, sums of money, charges, accounts, reckonings,
> bonds, bills, specialties, covenants, contracts, controversies, agreements,
> promises, variances, trespasses, damages, judgments, extents, executions,
> claims, and demands whatsoever, in law or equity, whether known or unknown,
> which against the Releasees Executive or Executive’s successors and assigns
> ever had, now have or hereafter can, shall or may have, for, upon, or by
> reason of any matter, cause or thing whatsoever from the beginning of the
> world to the date of this Release, including without limitation, any claims
> Executive may have arising from or relating to Executive’s employment or
> termination from employment with the Company, including a release of any
> rights or claims Executive may have under Title VII of the Civil Rights Act of
> 1964, as amended, and the Civil Rights Act of 1991 (which prohibit
> discrimination in employment based upon race, color, sex, religion, and
> national origin); the Americans with Disabilities Act of 1990, as amended, and
> the Rehabilitation Act of 1973 (which prohibit discrimination based upon
> disability); the Family and Medical Leave Act of 1993 (which prohibits
> discrimination based on requesting or taking a family or medical leave);
> Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
> based upon race); Section 1985(3) of the Civil Rights Act of 1871 (which
> prohibits conspiracies to discriminate); the Employee Retirement Income
> Security Act of 1974, as amended (which prohibits discrimination with regard
> to benefits); any other federal, state or local laws against discrimination;
> or any other federal, state, or local statute, or common law relating to
> employment, wages, hours, or any other terms and conditions of employment. 
> This includes a release by Executive of any claims for wrongful discharge,
> breach of contract, torts or any other claims in any way related to
> Executive’s employment with or resignation or termination from the Company. 
> This Release also includes a release of any claims for age discrimination
> under the Age Discrimination in Employment Act, as amended (“ADEA”).  The ADEA
> requires that Executive be advised to consult with an attorney before
> Executive waives any claim under ADEA.  In addition, the ADEA provides
> Executive with at least twenty-one (21) days to decide whether to waive claims
> under ADEA and seven (7) days after Executive signs the waiver to revoke that
> waiver.
> 
>      b.    Company Release.  In consideration of and in exchange for
> Executive’s acceptance of this Agreement and the obligations it imposes upon
> him, the Company, on behalf of itself and its parents, subsidiaries,
> affiliated companies, successors and assigns, hereby releases and forever
> discharges Executive and his heirs, administrators, executors and assigns (the
> “Executive Released Parties”) from any and all claims, injuries, damages,
> remedies, attorneys’ fees and costs or any other losses, whether known or
> unknown, arising from or related to Executive’s employment with the Company,
> including, but not limited to any and all statutory or common law claims of
> any kind, any claim based on breach of a statutory duty, and any other claim,
> from the beginning of time through the date the Company executes this
> Agreement.
> 
>      c.    Claims Arising after Date Hereof.  This Release does not encompass
> any rights or claims, including Executive’s rights as a stockholder, that may
> arise from conduct that occurs after the execution of this Release, and shall
> in no way be construed to affect either party’s right to enforce any and all
> terms of the Agreement.
> 
>      d.    Ownership of Claims.  Executive and the Company each represent and
> warrant that no other person or entity has, or to the best knowledge of
> Executive and the Company, respectively, claims, any interest in any potential
> claims, demands, causes of action, obligations, damages or suits that are the
> subject of the release set forth in this Section 3.  Executive and the Company
> each represent and warrant that neither has assigned or otherwise transferred
> any actions, causes of action, suits, debts, dues, sums of money, accounts,
> reckonings, bonds, bills, specialties, covenants, contracts, controversies,
> agreements, promises, variances, trespasses, damages, embarrassment, injury to
> business, injury to reputation, judgments, executions, claims, or demands
> whatsoever, whether known or unknown, suspected or unsuspected, disclosed or
> undisclosed, fixed or contingent, accrued or unaccrued, asserted or
> unasserted, which either ever had, now have or hereafter can, shall or may
> have from the beginning of the world to the date of the releases set forth in
> this Section 3 against the Releasees or the Executive Released Parties, as
> applicable.  Executive and his administrators, agents, successors and assigns
> and the Company and its successors and assigns, respectively, shall indemnify
> Releasees and the Executive Released Parties, as applicable, and hold them
> harmless from, all damages, losses, costs and expenses which Releasees or the
> Executive Released Parties, as applicable, may suffer or incur as a result of
> the assertion against them of any of the foregoing matters which were assigned
> or otherwise transferred by either party in a transaction which constitutes a
> breach of the representation and warranty contained in the immediately
> preceding sentence.
> 
>      e.    No Oral Modification.  This Release may not be changed orally.
> 
> 
>      4.     Restrictions and Obligations of Executive.
> 
>      a.   Consideration for Restrictions and Covenants.  The parties hereto
> acknowledge and agree that a principal consideration for the agreement to make
> the payments provided in Section 2 hereof is Executive’s compliance with the
> undertakings set forth in this Section 4.
> 
>      b.   Confidentiality.  Executive shall hold all trade secrets, secret or
> confidential information, intellectual property, or other proprietary
> information, knowledge or data relating to the Company or any of its
> subsidiaries or affiliated companies and their respective businesses that
> Executive obtained during or after Executive’s employment by the Company or
> any of its affiliated companies (“Confidential Information”) in strict
> confidence.  Confidential Information does not include information that is or
> becomes publicly available, other than by the actions of Executive or his
> representatives.  Executive shall not, directly or indirectly, use, copy,
> communicate, divulge or disseminate Confidential Information at any time
> during or after Executive’s employment by the Company or any of its affiliated
> companies, except with the prior written consent of the Company or as
> otherwise required by law, regulation or legal process.  If Executive is
> requested pursuant to, or required by, applicable law or regulation or by
> legal process to disclose any Confidential Information, Executive will use his
> reasonable best efforts to provide the Company, as promptly as the
> circumstances reasonably permit, with notice of such request or requirement
> and, unless a protective order or other appropriate relief is previously
> obtained, the Confidential Information, subject to such request, may be
> disclosed pursuant to and in accordance with the terms of such request or
> requirement, provided that Executive shall use his best efforts to limit any
> such disclosure to the precise terms of such request or requirement. Executive
> will remain bound and strictly abide by the applicable terms of any agreement
> related to Confidential Information to which he previously agreed.
> 
>      c.   Non-Competition and Non-Solicitation.  Executive agrees, for the
> benefit of the Company, that he will not, from the date hereof through the
> third anniversary of the date hereof (the “Restricted Period”), engage,
> directly or indirectly, whether as principal, agent, distributor,
> representative, consultant, employee, partner, stockholder, limited partner or
> other investor (other than an investment of not more than (i) five percent
> (5%) of the stock or equity of any corporation the capital stock of which is
> publicly traded or (ii) five percent (5%) of the ownership interest of any
> limited partnership or other entity) or otherwise, in any public company which
> is competitive with the business now (as the Company’s business is described
> in the Company’s most recent Form 10-K), or at any time during the Restricted
> Period, conducted by the Company or its subsidiaries.  Without limiting the
> foregoing, during the Restricted Period, Executive shall not serve on the
> board of directors (or similar governing body), or accept a nomination
> therefor, of any pharmaceutical, bio-technology or technology company without
> the prior approval of the Corporate Governance Committee of the Board, such an
> approval not to be unreasonably withheld.  During the Restricted Period,
> Executive will not, directly or indirectly, solicit, or induce any other
> person to solicit, any employee of the Company or its subsidiaries to leave
> his or her employment. 
> 
>      d.   Litigation and Other Post-Termination Assistance.  Executive agrees
> to provide reasonable assistance to and cooperate with the Company and its
> counsel in regard to any litigation presently pending or subsequently
> initiated involving matters of which Executive has particular knowledge as a
> result of Executive’s employment with the Company.  Such assistance and
> cooperation shall consist of Executive making himself available at reasonable
> times for consultation with officers of the Company and its counsel and for
> depositions or other similar activity should the occasion arise.  Executive
> shall not receive any additional compensation for rendering such assistance. 
> In the event that travel or other expenses are incurred by Executive in
> connection with such assistance or in the event his testimony is required, the
> reasonable first-class travel costs and out-of-pocket expenses in connection
> therewith shall be reimbursed by the Company.  With respect to any pending or
> subsequent litigation in which Executive is a defendant as a result of his
> employment or other service on behalf of the Company, Executive hereby
> consents to his representation by Company counsel; provided, further, that if
> Company counsel determines that Executive should be separately represented in
> any matter, Executive shall be entitled to retain his counsel of choice at the
> expense of the Company.  In addition, Executive agrees to provide other
> reasonable post-termination assistance to and cooperate with the Company and
> its affiliates with regard to such matters as the Company may reasonably
> request from time to time, taking into account Executive’s personal and
> business obligations.  Following the Termination Date, the Company shall
> provide or cause to be provided to Executive coverage under the Company’s
> directors’ and officers’ insurance policies for events that occurred while
> Executive was a director or officer of the Company on the same terms and
> conditions applicable to other former senior executives and directors of the
> Company generally.  The Company shall indemnify Executive to the extent
> provided in Pfizer’s Restated Certificate of Incorporation and By-laws as of
> the date hereof or to the extent subsequently modified for all former
> directors and officers of the Company generally.  Notwithstanding the
> foregoing, no alleged violation of this Paragraph 4(d) shall, absent a final
> judgment entered in a Court of competent jurisdiction, shall be grounds for
> the Company to withhold payment of any monies to be paid pursuant to this
> Agreement.
> 
>      e.   Relief.  The parties hereto hereby acknowledge that the provisions
> of Sections 4(b) and 4(c) are reasonable and necessary for the protection of
> the Company and its subsidiaries.  In addition, Executive further acknowledges
> that the Company and its subsidiaries will be irrevocably damaged if such
> covenants are not specifically enforced.  Accordingly, Executive agrees that,
> in addition to any other relief to which the Company may be entitled, the
> Company will be entitled to seek and obtain injunctive relief (without the
> requirement of any bond) from a court of competent jurisdiction for the
> purposes of restraining Executive from any actual or threatened breach of such
> covenants.
> 
>      5.     Full Settlement; Payment in the Event of Death or Incapacity.
> 
>      a.       No Obligation to Mitigate.  In no event shall Executive be
> obligated to seek other employment or take any other action by way of
> mitigation of the amounts payable to Executive under any of the provisions of
> this Agreement, and such amounts shall not be reduced whether or not Executive
> obtains other employment.
> 
>      b.       Payment in the Event of Death or Incapacity.  All amounts
> payable to Executive pursuant to this Agreement shall be payable without
> regard to the death or incapacity of Executive.  Except as otherwise provided
> pursuant to terms of an employee benefit plan or a beneficiary designation
> thereunder pursuant to which any such amounts are payable, in the event of
> Executive’s death all such payments shall be paid to his estate, or such
> person or trust as he designates and in the event of Executive’s incapacity
> all such payments shall be made to his legal representative.
> 
> 
>      6.      Retained Property.  No later than five days after the Termination
> Date, Executive shall return all property of the Company in his possession or
> control, including, but not limited to, Company keys, credit cards, security
> key cards, telephone cards, cell phone, car service cards, computer software
> or hardware and peripherals, Company identification cards, Company records and
> copies of records, correspondence and copies of correspondence and other books
> or manuals issued by the Company, that have been marked “Confidential” or that
> otherwise contain confidential or proprietary information of the Company or
> its subsidiaries.  Executive represents that he is not indebted in any manner
> to the Company.  The Company shall provide Executive with the opportunity to
> retrieve all personal effects from his office and shall cooperate with
> Executive to determine which items are personal.  In addition, the Company
> shall cooperate with Executive including by working with Executive’s current
> executive assistant to provide Executive with electronic mail forwarding of
> personal emails for a transition period following the Termination Date.
> 
> 
>      7.    No Inducements.  Executive warrants that he is entering into this
> Agreement voluntarily, and that, except as set forth herein, no promises or
> inducements for this Agreement have been made, and he is entering into this
> Agreement without reliance upon any other statement or representation by any
> of the Company and its affiliates, and its and their present and former
> stockholders, directors, officers, employees, agents, attorneys, successors
> and assigns or any other person, concerning any fact material hereto.
> 
>      8.    Entire Agreement.  This Agreement and the Release constitute the
> entire agreement between the parties with respect to the subject matter
> hereof, and supersede any and all prior agreements or understandings between
> the parties arising out of or relating to Executive’s employment and the
> cessation thereof.  This Agreement and the Release may only be changed by
> written agreement executed by the parties.  Notwithstanding the foregoing,
> Executive acknowledges and agrees that compensation previously provided to
> Executive or provided to Executive under this Agreement shall be subject to
> the Company’s compensation recovery policy as in effect on the date hereof or
> as subsequently modified to the extent required by applicable law.
> 
>      9.    Governing Law.  This Agreement shall be governed by the laws of the
> State of New York, without giving effect to the conflicts of law principles
> thereof.
> 
>     10.    Representations and Warranties.  Each party represents and warrants
> to the other party that (i) such party has full and complete authority to
> execute this Agreement, (ii) the execution and delivery of this Agreement has
> been duly authorized and all actions necessary for the due execution of this
> Agreement have been taken, (iii) this Agreement constitutes the legal, valid
> and binding obligation of the party, and (iv) this Agreement has been executed
> and delivered as its or his own free act and deed and not as the result of
> duress by the other party hereto.  Executive specifically acknowledges that he
> has been advised to consult legal counsel prior to executing this Agreement,
> and has been advised that he has an opportunity of at least twenty-one (21)
> days to consider this Agreement, which Executive has waived.
> 
>     11.    Non-Disparagement.  Executive covenants and agrees not to engage in
> any act or say anything that is intended, or may reasonably be expected, to
> harm the reputation, business, prospects or operations of the Company, its
> officers, directors, stockholders or employees.  The Company will instruct its
> senior management and directors not to engage in any act or say anything that
> is intended, or may reasonably be expected, to harm the reputation, or
> business prospects of Executive and further agrees to make no official
> statements that are intended, or may reasonably be expected, to harm the
> reputation of Executive.  In the event that any potential employer of
> Executive seeks a reference or other information about Executive, the Company,
> its senior management and directors will describe Executive in terms
> substantially identical to the statement about him in the approved press
> release, and shall not make any disparaging statement about Executive. 
> Nothing in this Section 11 shall prohibit any person from making any truthful
> statements to the extent required by law or legal process.
> 
>     12.    Public Announcement.  The parties have agreed to the press release
> attached as Exhibit B.
> 
>     13.    No Admissions.  Nothing contained in this Agreement shall be
> considered an admission by either party of any wrongdoing or liability under
> any Federal, state or local statute, public policy, tort law, contract law,
> common law or otherwise.
> 
>     14.    No Third Party Beneficiaries.  Except as expressly stated herein,
> the parties do not intend to make any person or entity who is not a party to
> this Agreement a beneficiary hereof, and this Agreement should not be
> construed as being made for the benefit of any person or entity not expressly
> provided for herein.
> 
>     15.    Counterparts.  This Agreement may be executed in one or more
> counterparts, each of which shall be deemed an original and all of which
> together shall be one and the same instrument.
> 
>     16.    Severability of Provisions.  Each of the sections contained in this
> Agreement shall be enforceable independently of every other section in this
> Agreement, and the invalidity or nonenforceability of any section shall not
> invalidate or render unenforceable any other section contained in this
> Agreement.  Executive acknowledges that the restrictive covenants contained in
> Section 4 are a condition of this Agreement.  If any court or arbitrator
> determines that any of the covenants in Section 4, or any part of any of them,
> is invalid or unenforceable, the remainder of such covenants and parts thereof
> shall not thereby be affected and shall be given full effect, without regard
> to the invalid portion.  If any court or arbitrator determines that any of
> such covenants, or part thereof, is invalid or unenforceable because of the
> geographic or temporal scope of such provision, such court or arbitrator shall
> reduce such scope to the minimum extent necessary to make such covenants, or
> part thereof, valid and enforceable.
> 
>     17.    Acceptance and Revocation.  Executive has been advised that he
> shall have a period of twenty-one (21) days from the date of receipt of this
> Agreement to review and accept the Release, which Executive has waived. 
> Executive shall have seven (7) days following his execution of the Release
> during which time he may revoke the Release by providing the Company with
> written notice of the revocation.  The Release shall become effective and
> enforceable after the expiration of seven (7) days following Executive’s
> execution of the Release, and is not enforceable until after the seven-day
> revocation period expires.
> 
>     18.    Tax Withholding.  All payments and benefits provided to Executive
> under this Agreement will be less applicable withholdings for federal, state
> and local taxes.
> 
>     19.    Arbitration.  Except as otherwise provided for herein, any
> controversy arising under, out of, in connection with, or relating to, this
> Agreement, and any amendment hereof, or the breach hereof or thereof, shall be
> determined and settled by arbitration in New York, New York, by a single
> person mutually agreed upon, or in the event of a disagreement as to the
> selection of arbitrator, in accordance with the Employment Dispute Resolution
> Rules of the American Arbitration Association.  Any award rendered therein
> shall specify the findings of fact of the arbitrator or arbitrators and the
> reasons of such award, with references to and reliance on relevant law.  Any
> such award shall be final and binding on each and all of the parties thereto
> and their personal representatives, and judgment may be entered thereon in any
> court having jurisdiction thereof.  The Company shall bear the costs of the
> Arbitrator subject to reapportionment by the Arbitrator.  The Company shall
> pay the Executive’s reasonable attorneys’ fees in connection with the
> negotiation of this Agreement, subject to a maximum of $25,000.
> 
>     20.    Section 409A.  It is the intent of the parties that all payments
> and benefits to Executive pursuant to this Agreement shall be made in full
> compliance with Section 409A of the Internal Revenue Code of 1986, as amended
> (the “Code”), if and to the extent applicable to such payments and benefits,
> and this Agreement shall be interpreted in accordance therewith, and modified
> accordingly if necessary.  Notwithstanding anything else herein to the
> contrary, if any payment or benefit required hereunder cannot be provided or
> made at the time specified herein without incurring sanctions under Section
> 409A of the Code, then such benefit or payment shall be provided in full at
> the earliest time thereafter when such sanctions will not be imposed.
> 
>  
> 
>       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
> of the day and year first above written.
> 
> PFIZER INC.
> 
> /s/ Constance J. Horner
> By: Constance J. Horner  
>       Lead Independent Director
> 
> 
> 
> /s/ Jeffrey B. Kindler
> Jeffrey B. Kindler
> 
>  
> 
> _________________________________________________________________________
> 
>  
> 
> EXHIBIT A
> 
> 
>  
> 
> 
> December 5, 2010
> 
> 
> Board of Directors
> Pfizer Inc.
> 
> 
> Ladies and Gentlemen:
> 
> 
> Effective as of the date hereof, I, Jeffrey B. Kindler, hereby resign from my
> position as Chief Executive Officer of Pfizer Inc. (the “Company”) from my
> position as Chairman of the Board of Directors of the Company, from my
> position as a member of the Board of Directors of the Company, and from any
> and all other positions with the Company, its subsidiaries and any other of
> its affiliated entities held by me.
> 
> 
> Very truly yours,
> 
> 
> _______________________
> 
>  
> 
>  

 

> >  